DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9909505. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. See claim 16 (bypass ratio) and claims 13-15 for N/R ratios.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9121412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘412 contain/recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. Claim 3 discloses the bypass ratio with N/R included in claim 1.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9121368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘368 contain/recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. Claim 5 discloses the bypass ratio with N/R disclosed in claim 1.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9506422. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘422 contain/recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. Claim 1 discloses the bypass ratio and N/R.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10288009. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the copending application recite most of the structural limitations and/or obvious variants of the instant claims. Claim 1 discloses the bypass ratio and N/R.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9926885. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. Claim 1 discloses the bypass ratio and N/R.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10605202. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. Claim 1 discloses the bypass ratio and N/R.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10012150 in view of Waitz (US 6004095)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. However, ‘150 fails to disclose the bypass ratio of greater than 8.5. Waitz teaches a design bypass ratio is a result effective variable used for increasing engine efficiency (i.e., as higher the bypass ratio, the higher efficiency; Col. 1, lines 25-28) and teaches the bypass design ratio of between 8 and 15 (Col. 13, Lines 25-28). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘150 such that the bypass pressure ratio is greater than 8.5 as taught by Waitz for the purposes of achieving an improved engine efficiency. 
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10233868 in view of Waitz (US 6004095).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. However, ‘868 fails to disclose the bypass ratio of greater than 8.5. Waitz teaches a design bypass ratio is a result effective variable used for increasing engine efficiency (i.e., as higher the bypass ratio, the higher efficiency; Col. 1, lines 25-28) and teaches the bypass design ratio of between 8 and 15 (Col. 13, Lines 25-28). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘868 such that the bypass pressure ratio is greater than 8.5 as taught by Waitz for the purposes of achieving an improved engine efficiency.
Claims 1-6, 8-13, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11073157 in view of Waitz (US 6004095).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite most of the structural limitations and/or obvious variants of the instant claims and overlap in scope. However, ‘868 fails to disclose the bypass ratio of greater than 8.5. Waitz teaches a design bypass ratio is a result effective variable used for increasing engine efficiency (i.e., as higher the bypass ratio, the higher efficiency; Col. 1, lines 25-28) and teaches the bypass design ratio of between 8 and 15 (Col. 13, Lines 25-28). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘157 such that the bypass pressure ratio is greater than 8.5 as taught by Waitz for the purposes of achieving an improved engine efficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grabowski (US 7950237) in view of Decker et al. (US 20060228206), hereinafter referenced as Decker, and further in view of Waitz (US 6004095).
Regarding claim 1;
Grabowski discloses a gas turbine engine comprising: a gear assembly (22); a bypass flow passage (39); a fan (20) located upstream of the bypass flow passage; a first shaft (14) and a second shaft (24); a first turbine (18) coupled through the gear assembly to the fan (Figure 1); a first compressor (16) coupled with the first shaft; and a second turbine (28) coupled with the second shaft; wherein the fan includes a hub and a row of fan blades (20)  that extend from the hub. The first compressor includes 3 stages (Figure 2).
Grabowski fails to teach the row includes a number (N) of the fan blades that is from 16 to 20, a solidity value (R) at tips of the fan blades, a ratio of N/R that is from 12.3 to 20, and a bypass ratio greater than 8.5.
Decker teaches a fan for a gas turbine engine which includes a row of fan blades (42). The fan blades can be numbered 16 (Paragraph 92), or 18 (paragraph 85), or 20 (Paragraph 82). The solidity ranges from 1.0 to 1.2 at the blade tips. However, from express examples, the solidity is taken to be 1.05 with a blade count of 18 (Paragraph 85) and a solidity of 1.17 at a blade count of 20 (Paragraph 82). With the known formulas given in Figure 4, and the fact that solidity is implicitly reduced as the blade count is reduced, and the fact that Decker teaches keeping chord constant, the solidity of a blade count of 16 can be calculated:
1. 
    PNG
    media_image1.png
    57
    360
    media_image1.png
    Greyscale

2. 
    PNG
    media_image2.png
    61
    195
    media_image2.png
    Greyscale

20 blades:

    PNG
    media_image3.png
    62
    300
    media_image3.png
    Greyscale

18 blades:

    PNG
    media_image4.png
    70
    277
    media_image4.png
    Greyscale

Using this mathematical constant according to Decker, because CD and Dfan are constant, the solidity of 16 fan blades is 0.933:

    PNG
    media_image5.png
    60
    360
    media_image5.png
    Greyscale

Decker further discloses reducing the solidity through a reduction in blades provides an improvement in turbine efficiency, reduces noise, and reduces the weight of the turbine (Paragraphs 75 and 92), and that the bypass ratio is greater than 7.5 (Paragraph 64). Waitz teaches the design bypass ratio is a result effective variable used for increasing engine efficiency (Col. 1, Lines 25-28), and further teaches using a design bypass ratio between 8 and 15 (Col. 13, Lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan blades of Grabowski such that there are 16-20 fan blades with a solidity of 0.933-1.17 as taught/suggested by Decker for the purposes of improved efficiency, reduction in noise, and reduced weight. Such values fit within the disclosed N/R ratio ranging from 12.3 to 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass ratio of Grabowski such that the bypass ratio is at least 7.5 as taught by Decker and greater than 8.5 as taught by Waitz for the purposes of improving turbine engine efficiency.
	Claims 2, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski (US 7950237) in view of Decker et al. (US 20060228206), hereinafter referenced as Decker and Waitz (US 6004095), and further in view of Orlando (US 6158210).
	Regarding claim 2;
Grabowski in view of Decker and Waitz teaches the gas turbine according to claim 1 above.
Grabowski fails to teach the second turbine is a 2-stage turbine.
Orlando teaches a turbofan engine with gearing between respective high pressure and low pressure stages of the compressor and turbine. The preliminary estimates show a low pressure turbine can be either a five stage or four stage turbine, and the high pressure turbine is two stages (Col. 1, Line 61 to Col. 2, Line 29).
Because the number of stages in a gas turbine engine are optimized and changed depending on the required power, thrust, and rotational speed, and Orlando teaches a low pressure turbine in gas turbine engines are known to utilize 5 stages, and the high pressure turbine is “typical” to utilize 2 stages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second turbine of Grabowski such that the second turbine coupled with the second shaft is a two stage turbine as taught by Orlando for the purposes of optimizing the balance between the selected turbine gas temperature versus the bypass ratio in order to minimize cost and maximize the thrust-to-weight ratio and the cycle efficiency.
	Regarding claim 9;
Grabowski discloses a gas turbine engine comprising: a gear assembly (22); a bypass flow passage (39); a fan (20) located upstream of the bypass flow passage; a first shaft (14) and a second shaft (24); a first turbine (18) coupled through the gear assembly to the fan (Figure 1); a first compressor (16) coupled with the first shaft; and a second turbine (28) coupled with the second shaft; wherein the fan includes a hub and a row of fan blades (20)  that extend from the hub. The first compressor includes 3 stages (Figure 2).
Grabowski fails to teach the row includes a number (N) of the fan blades that is from 16 to 20, a solidity value (R) at tips of the fan blades, a ratio of N/R that is from 12.3 to 20, and a bypass ratio greater than 8.5. Grabowski further fails to teach the second turbine is a 2-stage turbine.
Decker teaches a fan for a gas turbine engine which includes a row of fan blades (42). The fan blades can be numbered 16 (Paragraph 92), or 18 (paragraph 85), or 20 (Paragraph 82). The solidity ranges from 1.0 to 1.2 at the blade tips. However, from express examples, the solidity is taken to be 1.05 with a blade count of 18 (Paragraph 85) and a solidity of 1.17 at a blade count of 20 (Paragraph 82). With the known formulas given in Figure 4, and the fact that solidity is implicitly reduced as the blade count is reduced, and the fact that Decker teaches keeping chord constant, the solidity of a blade count of 16 can be calculated:
1. 
    PNG
    media_image1.png
    57
    360
    media_image1.png
    Greyscale

2. 
    PNG
    media_image2.png
    61
    195
    media_image2.png
    Greyscale

20 blades:

    PNG
    media_image3.png
    62
    300
    media_image3.png
    Greyscale

18 blades:

    PNG
    media_image4.png
    70
    277
    media_image4.png
    Greyscale

Using this mathematical constant according to Decker, because CD and Dfan are constant, the solidity of 16 fan blades is 0.933:

    PNG
    media_image5.png
    60
    360
    media_image5.png
    Greyscale

Decker further discloses reducing the solidity through a reduction in blades provides an improvement in turbine efficiency, reduces noise, and reduces the weight of the turbine (Paragraphs 75 and 92), and that the bypass ratio is greater than 7.5 (Paragraph 64). Waitz teaches the design bypass ratio is a result effective variable used for increasing engine efficiency (Col. 1, Lines 25-28), and further teaches using a design bypass ratio between 8 and 15 (Col. 13, Lines 25-28).
Orlando teaches a turbofan engine with gearing between respective high pressure and low pressure stages of the compressor and turbine. The preliminary estimates show a low pressure turbine can be either a five stage or four stage turbine, and the high pressure turbine is two stages (Col. 1, Line 61 to Col. 2, Line 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan blades of Grabowski such that there are 16-20 fan blades with a solidity of 0.933-1.17 as taught/suggested by Decker for the purposes of improved efficiency, reduction in noise, and reduced weight. Such values fit within the disclosed N/R ratio ranging from 12.3 to 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass ratio of Grabowski such that the bypass ratio is at least 7.5 as taught by Decker and greater than 8.5 as taught by Waitz for the purposes of improving turbine engine efficiency.
Because the number of stages in a gas turbine engine are optimized and changed depending on the required power, thrust, and rotational speed, and Orlando teaches a low pressure turbine in gas turbine engines are known to utilize 5 stages, and the high pressure turbine is “typical” to utilize 2 stages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second turbine of Grabowski such that the second turbine coupled with the second shaft is a two stage turbine as taught by Orlando for the purposes of optimizing the balance between the selected turbine gas temperature versus the bypass ratio in order to minimize cost and maximize the thrust-to-weight ratio and the cycle efficiency.
	Regarding claims 17-19;
Grabowski discloses a gas turbine engine comprising: a gear assembly (22); a bypass flow passage (39); a fan (20) located upstream of the bypass flow passage; a first shaft (14) and a second shaft (24); a first turbine (18) coupled through the gear assembly to the fan (Figure 1); a first compressor (16) coupled with the first shaft; and a second turbine (28) coupled with the second shaft; wherein the fan includes a hub and a row of fan blades (20)  that extend from the hub. The first compressor includes 3 stages (Figure 2).
Grabowski fails to teach the row includes a number (N) of the fan blades that is from 16 to 20, a solidity value (R) at tips of the fan blades, a ratio of N/R that is from 12.3 to 20, and a bypass ratio greater than 8.5. Grabowski further fails to teach the first turbine is a 5-stage turbine, and the second turbine is a 2-stage turbine.
Decker teaches a fan for a gas turbine engine which includes a row of fan blades (42). The fan blades can be numbered 16 (Paragraph 92), or 18 (paragraph 85), or 20 (Paragraph 82). The solidity ranges from 1.0 to 1.2 at the blade tips. However, from express examples, the solidity is taken to be 1.05 with a blade count of 18 (Paragraph 85) and a solidity of 1.17 at a blade count of 20 (Paragraph 82). With the known formulas given in Figure 4, and the fact that solidity is implicitly reduced as the blade count is reduced, and the fact that Decker teaches keeping chord constant, the solidity of a blade count of 16 can be calculated:
1. 
    PNG
    media_image1.png
    57
    360
    media_image1.png
    Greyscale

2. 
    PNG
    media_image2.png
    61
    195
    media_image2.png
    Greyscale

20 blades:

    PNG
    media_image3.png
    62
    300
    media_image3.png
    Greyscale

18 blades:

    PNG
    media_image4.png
    70
    277
    media_image4.png
    Greyscale

Using this mathematical constant according to Decker, because CD and Dfan are constant, the solidity of 16 fan blades is 0.933:

    PNG
    media_image5.png
    60
    360
    media_image5.png
    Greyscale

Decker further discloses reducing the solidity through a reduction in blades provides an improvement in turbine efficiency, reduces noise, and reduces the weight of the turbine (Paragraphs 75 and 92), and that the bypass ratio is greater than 7.5 (Paragraph 64). Waitz teaches the design bypass ratio is a result effective variable used for increasing engine efficiency (Col. 1, Lines 25-28), and further teaches using a design bypass ratio between 8 and 15 (Col. 13, Lines 25-28).
Orlando teaches a turbofan engine with gearing between respective high pressure and low pressure stages of the compressor and turbine. The preliminary estimates show a low pressure turbine can be either a five stage or four stage turbine, and the high pressure turbine is two stages (Col. 1, Line 61 to Col. 2, Line 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan blades of Grabowski such that there are 16-20 fan blades with a solidity of 0.933-1.17 as taught/suggested by Decker for the purposes of improved efficiency, reduction in noise, and reduced weight. Such values fit within the disclosed N/R ratio ranging from 12.3 to 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass ratio of Grabowski such that the bypass ratio is at least 7.5 as taught by Decker and greater than 8.5 as taught by Waitz for the purposes of improving turbine engine efficiency.
Because the number of stages in a gas turbine engine are optimized and changed depending on the required power, thrust, and rotational speed, and Orlando teaches a low pressure turbine in gas turbine engines are known to utilize 5 stages, and the high pressure turbine is “typical” to utilize 2 stages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first turbine and second turbine of Grabowski such that the first turbine is a five stage turbine and the second turbine is a 2-stage turbine as taught by Orlando for the purposes of optimizing the balance between the selected turbine gas temperature versus the bypass ratio in order to minimize cost and maximize the thrust-to-weight ratio and the cycle efficiency.		
	Claims 3-6, 8, 10-13, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski (US 7950237) in view of Decker et al. (US 20060228206), hereinafter referenced as Decker, Waitz (US 6004095), and Orlando (US 6158210), and further in view of NPL “Davies” (“A variable pitch fan for an ultra quiet demonstrator”), hereinafter referenced as Davies.
	Regarding claims 3-6;
Grabowski in view of Decker, Waitz, and Orlando teaches the gas turbine engine according to claim 2 above. Grabowski further discloses the gas turbine engine comprises  a case surrounding the fan, the fan comprising a single stage (Figures 1-2), and the fan blades (20) are fixed in position between the hub and the tip.
Grabowski fails to explicitly teach the design pressure ratio ranges from 1.3 to 1.4.
Davies teaches a gas turbine engine with a fan, an inlet with a bypass passage and a core flow passage, and the propulsor design pressure ratio of between 1.3 and 1.4 (1.36 at the tip, see page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Grabowski such that the bypass flow passage includes an inlet and an outlet defining a design pressure ratio with regard to an inlet pressure at the inlet and an outlet pressure at the outlet at a design rotational speed ranging from 1.3 to 1.4 as taught by Davies for the purposes of optimizing a maximum thrust and minimum specific fuel consumption, thereby improving overall system efficiency. 
	Regarding claim 8;
Grabowski in view of Decker, Waitz, Orlando, and Davies teaches the gas turbine according to claim 6 above.
Grabowski fails to teach the first turbine is a 5-stage turbine.
Orlando teaches a turbofan engine with gearing between respective high pressure and low pressure stages of the compressor and turbine. The preliminary estimates show a low pressure turbine can be either a five stage or four stage turbine, and the high pressure turbine is two stages (Col. 1, Line 61 to Col. 2, Line 29).
Because the number of stages in a gas turbine engine are optimized and changed depending on the required power, thrust, and rotational speed, and Orlando teaches a low pressure turbine in gas turbine engines are known to utilize 5 stages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first turbine of Grabowski such that the first turbine is a five stage turbine as taught by Orlando for the purposes of optimizing the balance between the selected turbine gas temperature versus the bypass ratio in order to minimize cost and maximize the thrust-to-weight ratio and the cycle efficiency.
	Regarding claims 10-13 and 16;
Grabowski in view of Decker, Waitz, and Orlando teaches the gas turbine engine according to claim 9 above. Grabowski further discloses the gas turbine engine comprises  a case surrounding the fan, the fan comprising a single stage (Figures 1-2), the fan blades (20) are fixed in position between the hub and the tip, and the first compressor is a 3-stage compressor (Figure 2). 
Grabowski fails to explicitly teach the design pressure ratio ranges from 1.3 to 1.4.
Davies teaches a gas turbine engine with a fan, an inlet with a bypass passage and a core flow passage, and the propulsor design pressure ratio of between 1.3 and 1.4 (1.36 at the tip, see page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Grabowski such that the bypass flow passage includes an inlet and an outlet defining a design pressure ratio with regard to an inlet pressure at the inlet and an outlet pressure at the outlet at a design rotational speed ranging from 1.3 to 1.4 as taught by Davies for the purposes of optimizing a maximum thrust and minimum specific fuel consumption, thereby improving overall system efficiency. 
	Regarding claims 20-23;
Grabowski in view of Decker, Waitz, and Orlando teaches the gas turbine engine according to claim 19 above. Grabowski further discloses the gas turbine engine comprises  a case surrounding the fan, the fan comprising a single stage (Figures 1-2), the fan blades (20) are fixed in position between the hub and the tip, and the first compressor is a 3-stage compressor (Figure 2). 
Grabowski fails to explicitly teach the design pressure ratio ranges from 1.3 to 1.4.
Davies teaches a gas turbine engine with a fan, an inlet with a bypass passage and a core flow passage, and the propulsor design pressure ratio of between 1.3 and 1.4 (1.36 at the tip, see page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Grabowski such that the bypass flow passage includes an inlet and an outlet defining a design pressure ratio with regard to an inlet pressure at the inlet and an outlet pressure at the outlet at a design rotational speed ranging from 1.3 to 1.4 as taught by Davies for the purposes of optimizing a maximum thrust and minimum specific fuel consumption, thereby improving overall system efficiency. 
Claims 7, 14, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski (US 7950237) in view of Decker et al. (US 20060228206), hereinafter referenced as Decker, Waitz (US 6004095), Orlando (US 6158210), and NPL “Davies” (“A variable pitch fan for an ultra quiet demonstrator”), hereinafter referenced as Davies, and further in view of Pilpel (US 20110142670).
Regarding claims 7, 14, and 24;
Grabowski, Decker, Waitz, Orlando, and Davies teaches the gas turbine engine according to claims 6, 13, and 23 above.
Grabowski fails to teach the fan blades are formed of a fiber-reinforced polymer matrix material.
Decker teaches the fan blades include a carbon fiber material (Paragraph 33). Pilpel teaches it is known to utilize a thermoplastic polymer in a carbon fiber reinforced polymer matrix material of a fan blade (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan blades of Grabowski such that they are formed of a fiber-reinforced polymer matrix material as taught by Decker and Pilpel for the purposes of a lightweight ceramic material that improves bonding of the fibers in the fan blades (Pilpel, Paragraph 36).
	Regarding claim 15;
Grabowski, Decker, Waitz, Orlando, Davies, and Pilpel teaches the gas turbine engine according to claim 14 above.
Grabowski fails to teach the first turbine is a 5-stage turbine.
Orlando teaches a turbofan engine with gearing between respective high pressure and low pressure stages of the compressor and turbine. The preliminary estimates show a low pressure turbine can be either a five stage or four stage turbine, and the high pressure turbine is two stages (Col. 1, Line 61 to Col. 2, Line 29).
Because the number of stages in a gas turbine engine are optimized and changed depending on the required power, thrust, and rotational speed, and Orlando teaches a low pressure turbine in gas turbine engines are known to utilize 5 stages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first turbine of Grabowski such that the first turbine is a five stage turbine as taught by Orlando for the purposes of optimizing the balance between the selected turbine gas temperature versus the bypass ratio in order to minimize cost and maximize the thrust-to-weight ratio and the cycle efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745